353 F.2d 214
UNITED STATES of America ex rel. Charles F. KELLEY, Appellant,v.Alfred T. RUNDLE, Warden, Eastern State CorrectionalInstitution, Philadelphia, Pennsylvania.
No. 15429.
United States Court of Appeals Third Circuit.
Submitted Nov. 19, 1965.Decided Dec. 6, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
Charles F. Kelly, pro se.
James C. Crumlish, Jr., U.S. Atty., Abner Silver, Asst. U.S. Atty., Philadelphia, Pa., Abner H. Silver, Asst. Dist. Atty., Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit judges.
PER CURIAM:


1
On review of the record we find no error.  The Order of the District Court denying the petition for the writ of habeas corpus will be affirmed for the reasons so well stated by Judge Higginbotham in his opinion reported at 242 F.Supp. 708 (E.D.Pa.1965).